Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 15-20 in the reply filed on September 8, 2022 is acknowledged.
Claim Objections
It is noted, claim 15 and 18 recite “a rest part.” Examiner does not clearly understand what reference character in the drawings refers to the rest part as the specification does not specify what structural element is directed to the rest part. Examiner has interpreted this structure to the best of her understanding, thus has interpreted the rest part to be any other part of the electrolyte that is not part of the terminal part of the electrolyte. Applicant may further clarify what is meant by the rest part if they disagree with this interpretation. Applicant is further encouraged to use terminology that is consistent with the specification to eliminate any confusion with claimed limitations in view of the specification. 
In addition, claims 15-20 recite a “third electrolyte.” The third electrolyte does not appear to be in the specification as filed. Examiner has interpreted the third electrolyte to be the part of the electrolyte with the recess/protrusion. Applicant may further clarify what is meant by the third electrolyte if they disagree with this interpretation.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 15, 17, 19 recite “ a third electrolyte.” The Examiner has not found support for this recitation through out the specification as filed and it is not clear from the drawings submitted 09/21/2020, what is meant by the third electrolyte. The Applicant is encouraged to provide support for this recitation or amend as needed to comply with the written description requirement.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20120141905A1 (Okamoto).

Regarding claim 15, Okamoto teaches a segmented-in-series solid oxide fuel cell [0017].	Okamoto  teaches an electrochemical cell, comprising: a substrate [fig. 2 #2; 0042] that has electrical insulation; a first element for generating electricity [fig. 2, #10], the first element including: a first fuel electrode on the substrate [#31/32];  a first electrolyte on the first fuel electrode [#4]; and a first air electrode [#6] on the first electrolyte; and a second element for generating electricity [#10; 0021], the second element including: a second fuel electrode on the substrate [0021]; a second electrolyte on the second fuel electrode; and a second air electrode on the second electrolyte [0038]; and a connection part [#7] disposed between the first element and the second element, the connection part including an electrical connection member that electrically connects the first fuel electrode and the second air electrode, and a third electrolyte [#4] connected to at least one of the first electrolyte and the second electrolyte; wherein the third electrolyte includes an electrolyte part covered by the electrical connection member [fig. 2], the electrolyte part includes: a terminal part in a direction that is orthogonal to a lamination direction; and a rest part other than the terminal part. [please refer to the annotated fig. 2 below to illustrate the claimed limitations].
In regards to the claimed,  “having a shape different from shapes of the first and second electrolyte,” this can be seen from fig. 2. The third electrolyte has a recess therein, whereas the first/second electrolyte and the thickness of the electrolyte layer varies from 3-50µm [0056]. Thus, it is the Examiner’s position, the first/second and third electrolyte are different shapes depending on the thickness and recesses within the electrolyte structure. In regards to the claimed, “a thickness of the terminal part is greater than a thickness of the rest part,” as indicated above, the electrolyte has a thickness in a range of 3-50µm [0056], and it can be seen from the fig. 2, the rest part and the terminal part have different thicknesses. In addition, it is the Examiner’s position, the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrolyte structure and vary the thickness of the electrolyte layer and arrive at the claimed invention, as doing so would have a reasonable expectation of success and this concept is known in this field of endeavor.



    PNG
    media_image1.png
    605
    677
    media_image1.png
    Greyscale



Regarding claim 16, Okamoto teaches wherein the terminal part protrudes toward the electrical connection member [please refer to the annotated fig 2 in claim 15].
Regarding claim 19, Okamoto teaches an electrochemical cell, comprising: a substrate that has electrical insulation; a first element for generating electricity, the first element including: a first fuel electrode on the substrate; a first electrolyte on the first fuel electrode; and a first air electrode on the first electrolyte; and a second element for generating electricity, the second element including: a second fuel electrode on the substrate; a second electrolyte on the second fuel electrode; and a second air electrode on the second electrolyte; and a connection part disposed between the first element and the second element, the connection part including an electrical connection member that electrically connects the first fuel electrode and the second air electrode, and a third electrolyte connected to at least one of the first electrolyte and the second electrolyte and having a shape different from shapes of the first and second electrolyte, wherein the third electrolyte includes an electrolyte part covered by the electrical connection member member [it is noted, the italics text are the same limitations recited in claim 15, thus for brevity purposes, Examiner has not repeated the citations herein, please refer to the rejection of claim 15].  
With regards to the electrolyte part includes a plurality of terminal parts with round shapes in a plan view, Okamoto does not teach the terminal parts with rounds shapes.
However, it is the Examiner’s position, the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the terminal part  and make them round and arrive at the claimed invention, as doing so would have a reasonable expectation of success and this concept is known in this field of endeavor. Okamoto does not explicitly illustrate plurality of terminal parts, however the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). Additionally, Okamoto teaches that the parts can be made in plurality [0005], thus It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure and have a plurality of terminal parts as this is known in this field of endeavor. 

Regarding claim 20, modified Okamoto teaches wherein the plurality of terminal parts includes a first terminal and a second terminal on a line extending in a longitudinal direction; and the electrical connection member contacts the first terminal and the second terminal [please note, the claimed limitations are recited in claim 19, please refer to the rejection of claim 19].

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20120141905A1 (Okamoto) and in further view of US20040069655A1 (Chaput)

Regarding claim 17, Okamoto teaches an electrochemical cell, comprising: a substrate that has electrical insulation; a first element for generating electricity, the first element including: a first fuel electrode on the substrate; a first electrolyte on the first fuel electrode; and a first air electrode on the first electrolyte; and a second element for generating electricity, the second element including: a second fuel electrode on the substrate; a second electrolyte on the second fuel electrode; and a second air electrode on the second electrolyte; and a connection part disposed between the first element and the second element, the connection part including an electrical connection member that electrically connects the first fuel electrode and the second air electrode, and a third electrolyte connected to at least one of the first electrolyte and the second electrolyte and having a shape different from shapes of the first and second electrolyte, wherein the third electrolyte includes an electrolyte part covered by the electrical connection member [it is noted, the italics text are the same limitations recited in claim 15, thus for brevity purposes, Examiner has not repeated the citations herein, please refer to the rejection of claim 15]. 
Okamoto is silent with respect to an arithmetic mean roughness of an upper surface of the electrolyte part is greater than an arithmetic mean roughness of an upper surface of one of the first electrolyte and the second electrolyte.
Chaput teaches an invention that relates to the field of solid-state electrochemistry. Chaput teaches the varying the roughness of the solid electrolyte [0037]. Chaput does not disclose wherein an arithmetic mean roughness of an upper surface of the electrolyte part is greater than an arithmetic mean roughness of an upper surface of one of the first electrolyte and the second electrolyte, however before the effective filing date it would have been obvious to one of ordinary skill in the art to adjust the roughness of the solid electrolyte having the claimed roughness since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Further, Chaput teaches the development of specific surface area/roughness on the dense solid electrolyte allows better “bonding” of the successive coatings, principally for the electrode and the anode and cathode current collectors, and increases the number of what are called “triple” points in electrochemistry (points of contact between the solid electrolyte, the electrode and the gas (O 2)) [0162].


Regarding claim 18, Modified Okamoto teaches the electrochemical cell according to claim 17, wherein the electrolyte part includes: a terminal part in a direction that is orthogonal to a lamination direction; and a rest part other than the terminal part, and an arithmetic mean roughness of a surface of the terminal part that contacts the electrical connection member is greater than an arithmetic mean roughness of an upper surface of the rest part [please refer to claim 17].  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907. The examiner can normally be reached 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729